Exhibit 10.5

***CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION***

Contract for the Delivery of Solar Cells

Contract No. PL-ES-v1

between

ErSol Solar Energy AG, Wilhelm-Wolff-Strasse 23, D-99099 Erfurt, Germany,
represented by its Management Board members Dr. Claus Beneking and Frank
Müllejans

- hereinafter referred to as the Seller -

and

PowerLight Corporation, 2954 San Pablo Avenue, Berkeley CA 94702, USA
represented by its President Dan Sugar

- hereinafter referred to as the Customer -

Preamble

The Seller is a manufacturer of solar cells and the Customer a system integrator
and manufacturer of solar modules.

The Seller has concluded a long-term delivery contract with a third-party
company for the delivery of poly-silicon, whereby, as a basic element of the
production chain poly-silicon – wafer - solar cell – module, in principle
delivery obligations towards the Customer can in turn also be

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   1/15



--------------------------------------------------------------------------------

secured long-term. To protect its own contractual rights, the Seller must by
2006, 2007 and 2008 make advance payments of a specific amount to the relevant
silicon suppliers.

The Parties are agreed that against this background of the establishment and
securing of delivery obligations in the delivery chain, it is necessary within
the framework of this Delivery Contract to establish a fixed price range for the
solar cells to be delivered to the Customer following the fixed price for
silicon agreed in turn by the Seller with its third-party suppliers, and also to
establish an obligation for the Customer to make ***.

Against this background, the Parties agree the following:

1. Subject Matter of the Contract

a) The Seller shall deliver to the Customer monocrystalline solar cells of the
quality and technical specifications stated in Exhibit 1. The Seller reserves
the right to improve the products and by reason of this to introduce changes.
The Customer will be informed about these changes at least ***, in the case of
significant changes, before they are made. The Customer is obliged to accept
delivery of ***. As the cell classes improve, the Seller will continue to make
available to Customer cells in the tolerance range described in Exhibit 2. ***

b) ***

c) The sale and delivery of the solar cells shall be made successively over the
period between 2007 and 2011. Subject to clause (d) below, in total, the Seller
shall sell to the Customer, and the Customer shall purchase from the Seller, in
each case on a firm commitment basis, 50 MWp at the prices indicated in this
Contract. The individual annual delivery volumes and delivery amounts through
the year are set out in Exhibit 2. The Customer is aware that the classes of

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   2/15



--------------------------------------------------------------------------------

cells to be delivered (see Exhibit 1) are dependent upon the wafers available
for the cell production. Any resulting amount modifications within the classes
expressly permitted elsewhere in this contract are considered to be the result
of market and sector conditions and are therefore to be regarded as conforming
to the contract.

(d) To the extent provided on Exhibit 2, the Customer shall have the option to
increase the quantity of cells the Seller agrees to sell hereunder on an annual,
firm commitment basis (the “Option”). For any year subject to the Option, the
Customer must deliver to the Seller written notice of its intention to exercise
the Option for such year no later than *** of the preceding year. In case the
Option is exercised, both Multicrystalline and Monocrystalline cells can be
delivered in Seller’s decision.

e) Depending on the *** distributed delivery of silicon from Seller´s silicon
supplier, and unless otherwise mutually agreed by the Parties, the Seller shall
ship the yearly amount of cells *** distributed throughout the year to the
Customer. The Seller shall provide the Customer with *** forecasts indicating
the most likely dates and quantities of shipments, and shall in addition notify
the Customer at least *** in advance of a specific delivery date and quantity.
In the event that the Customer failed to take delivery of the contracted volume
in a calendar year, the Seller is not obliged to reimburse the corresponding
advance payment, but is released from his obligation to delivery the amount the
Customer failed to take delivery.

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   3/15



--------------------------------------------------------------------------------

2. Duration of the Contract

a) The Contract enters into effect on the date it is signed by each party and
has a fixed term ending on 31st December 2011.

b) Should the Delivery Contract for poly-silicon mentioned in the Preamble not
be fulfilled or be terminated for good cause by the Seller, then the Seller is
entitled to reduce its firm commitment obligations by the cell production
reduction directly caused by such termination. ***.

3. Prices and Terms of Payment

a) The Customer is obliged to pay by *** by way of *** and as *** into the
account of the Seller at the *** account number: ***. Relevant for the
fulfillment of this obligation is the date of the credit note on the
aforementioned account of the Seller. Should the Customer not effect the
payments on time or not effect them in full, the Seller is entitled to terminate
the Contract for good cause with immediate effect and cease delivery without
relinquishing its entitlement to any other rights and claims.

Unless Seller breaches this Contract, there is no entitlement to ***.

b) The prices for the solar cells to be delivered are agreed in accordance with
the following table. The prices refer to solar cells of average efficiency
within each respective class (Exhibit 1), relative in each case to the
specifications in force upon the date the contract was concluded (Exhibit 1):

 

Year

   2007   2008   2009   2010   2011

average power per cell

          

Multi Wp

   ***   ***   ***   ***   ***

Mono Wp

   ***   ***   ***   ***   ***

***

          

***

   ***   ***   ***   ***   ***

***

          

***

   ***   ***   ***   ***   ***

***

          

in MWp

   3.5   10.5   12   12   12

The given power values represent typical target annual averages.

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   4/15



--------------------------------------------------------------------------------

All the prices are quoted ex works excluding packaging and the statutory
Mehrwertsteuer (German value-added tax) valid on the day of delivery (currently
16%).

c) The agreed prices are always fixed for the duration of the contract taking
into account the price range laid down in 3.b). Price adjustments upwards or
downwards up to an aggregate of *** are possible on at least *** prior written
notice if the silicon supplier increases or decreases the price of the silicon
within the terms of its contract which is limited to changes due to energy price
index and labour cost index. Variations in the silicon price shall be only
accounted in the solar cell prices at *** of the silicon price variation,
reflecting the silicon raw material cost portion in the solar cell. ***.

d) Should the technological goal given in the table above (No. 3. b) for a power
increase in the solar cells from 2009 to 2011 be reached more rapidly than
planned, the Seller may at his discretion reduce the cell price per Wp from the
calendar year 2009.

***

f) The basis for calculation of the average delivered cell performance is
exclusively the annual assessment of the Seller’s merchandise information
system. A possible reimbursement in the case of the technological goals being
exceeded for the previous year will be calculated by 1st March of each following
year and refunded to the Customer.

g) The Seller shall send to the Customer at the same time as each partial
delivery an invoice for this partial delivery. The purchase price for the
relevant solar cells delivered is to be paid net within ***days from the date of
invoice for the delivery. After expiry of the *** following each partial
delivery, the Customer is to add interest to the invoiced amount at a total rate
of ***. ***.

h) Should the Customer fail to fully settle a default payment amount even after
a reminder from the Seller giving a reasonable period for payment, the Seller is
entitled to withdraw from the next partial deliveries until full settlement of
the default payment. Liability for default damages remains unaffected. Repayment
of the advance payment made by the Customer will not be made to the extent
necessary to satisfy the default payment and damage compensation, and the
Customer is not able to make any additional claims as a result.

Should the amount of the advance payment not yet set off in accordance with 3.a)
in conjunction with 3.e) be disproportionately high, then, at the request of the
Customer, a reasonable

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   5/15



--------------------------------------------------------------------------------

repayment can be established by judgment. In assessment of the reasonableness,
particular attention is to be paid to the fact that the advance payments which
the Seller was obliged to make to the silicon suppliers as outlined in the
Preamble were full and final.

4. Currency Clause

a) At the start of the contractual term an exchange rate of *** is established.
Over the rest of the contractual term the $/€ exchange rate will be set by the
Seller each quarter in accordance with the published offered rate on each of the
relevant dates fixed below, beginning with 15th November 2006 with effect for
the following quarter from January to March (then 15.02. for April to June,
15.05. for July to September, 15.08. for October to December), always at 12.00
midday. This rule shall remain in force until the completion of the Contract.
The first price adjustment shall be made on 15th November 2006 for the first
quarter of 2007.

b) The payments arising out of the Contract to be made by the Customer shall be
reduced or increased in such a way that the amount invoiced each time correspond
to the €-equivalent amount resulting from the foreign currency debt established
on the relevant day (4.a)) for the relevant quarter.

c) As variations in the silicon cost shall be accounted in the solar cell prices
at a maximum of *** of the silicon price variation, the influence of the
currency variation shall be limited to ***. *** is the maximum impact of the
currency impact over the term of this Contract. ***. In the event parties cannot
agree, variation influence will be limited to ***.

5. Terms of Delivery

a) The costs of packaging are to be borne by the Customer.

b) The solar cells are delivered EXW Erfurt (Incoterms 2000). The Title and the
risk of damage or loss of the goods passes to the Customer at the point at which
the Seller informs the Customer that the goods are ready for collection.

c) The Customer shall bear the costs for transport and insurance in the case of
delivery to a place other than the place of performance.

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   6/15



--------------------------------------------------------------------------------

6. Self supply saving clause

a) The Seller is in the fulfillment of its delivery obligations entered into by
way of this Contract itself dependent upon receiving delivery of poly-silicon or
wafers from third parties. The Seller has secured its supply of poly-silicon or
wafers, both with regard to its delivery obligations arising out of this
contract and also with regard to its delivery of other customers, within the
scope of what is possible within the market, by contracts with third parties. It
could occur that despite the Seller’s best efforts, as a result of delivery
delays on the part of its suppliers, the amounts of poly-silicon or wafers
supplied to it are not sufficient to enable the Seller to deliver the intended
amounts, which were agreed on the basis of due fulfillment of preliminary
contracts with the silicon supplier and wafer producer.

b) The Parties are therefore agreed that in the case that its supply of
poly-silicon or wafers is reduced, the Seller is entitled to reduce its
deliveries to the Customer accordingly, unless the Seller is responsible for its
reduced supply.

c) In such a case, the Seller will, with at least *** prior written notice, pass
on the reduced supply to the purchasers of the solar cells proportionally within
the context of the delivery chain mentioned in the Preamble. ***. In addition,
the Seller will endeavour and is entitled to effect delayed deliveries at a
later date, provided its poly-silicon or wafer supply situation allows this,
particularly in relation to the other customers with whom the Seller has
concluded contracts in conjunction with the long-term poly-silicon delivery
contract. ***.

d) Should such late delivery not be possible before the end of the contractual
term or the subsequent 3 months of the following year as a result of his own
poly-silicon or wafer supply situation, the Seller is entitled to partially
reduce its firm commitment quantities from the Contract due to non-effected
deliveries to the Customer as a result of its own reduced supply, unless the
Seller was itself responsible for the reduced supply of poly-silicon or wafers.
***.

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   7/15



--------------------------------------------------------------------------------

e) Should the amount of the advance payment not yet set off in accordance with
3. a) in conjunction with 3.e) be disproportionately high, then at the request
of the Customer a reasonable repayment can be established by judgment. In
assessment of the reasonableness, particular attention is to be paid to the fact
that the advance payments which the Seller was obliged to make to the silicon
suppliers as outlined in the Preamble were full and final.

7. ***

b) The Customer is obliged to inspect the delivered goods for defects after
receipt of the delivery and to notify the Seller in writing within 48 hours of
any obvious defects; hidden defects are also to be reported in writing within 48
hours of discovery.

c) Notice of all complaints regarding defects arising out of the Seller’s
deliveries must be given to the Seller without delay by means of a properly
completed “Notification of Defects” form (see Exhibit 3). The current version of
this form is to be used, which in each case will be sent to the Customer without
delay in written and electronic form if the Customer requests this.

If afterwards the Seller wishes the cells to which objection was made to be sent
to it, the Customer must send these to the Seller at its own cost without delay,
so that the Seller can itself examine the defects to which objection was made.

d) The average breakage rate of the delivered solar cells is *** and will be
regarded by the Parties as a normal part of the Customer’s production process
and will therefore not entitle the Customer to raise complaints regarding
defects. Only if the cell breakage rate is more than *** can the Customer raise
warranty claims on account of cell breakage exceeding this ***.

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   8/15



--------------------------------------------------------------------------------

e) ***

f) With the exception of liability for damage to life, limb and health, the
Seller’s liability is limited to that for deliberate acts and gross negligence.

g) The solar cells to be delivered will be classed according to their
performance by way of the highest possible quality standards customary in this
branch of business. A regular calibration of the cell grading against reference
cells of the Fraunhofer ISE in Freiburg will be carried out. Any complaint
regarding the performance of the delivered solar cells can be accepted only if
Fraunhofer ISE has confirmed the performance deviation of the unused cell. Both
Parties will recognise the assessments of Fraunhofer ISE as binding.

***

8. Assignment

No Party shall assign this Contract without the prior written consent of the
other Party except that each Party may assign this Contract in connection with a
merger, acquisition, change of

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   9/15



--------------------------------------------------------------------------------

control of such Party or sale of substantially all assets of such Party without
any such consent; provided, however, that to the extent permitted by applicable
law no such assignment shall relieve the assigning Party of its obligations
under this Contract. Neither party shall withhold any consent required by this
Clause 8 unreasonably.

9. Force Majeure

Neither of the Parties will be liable if, as a result of force majeure – in
particular natural catastrophes, war, unrest, industrial action, business shut
down or interruption – by reason of extreme factors, administrative measures or
other events outside the Parties’ control, it is prevented from fulfilling this
Contract. Both Parties will be released from performance under this Contract
until the obstacle no longer exists. In such circumstances the Parties will
immediately contact each other and discuss the measures that are to be taken.
The Parties agree that the fulfillment of this Contract is to be re-established
by all reasonable technical and economic means. The Parties will agree between
themselves as to whether deliveries defaulted upon should be made up.

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   10/15



--------------------------------------------------------------------------------

10. Confidentiality

Both Parties are herewith obliged to keep strictly confidential from third
parties the content of this Contract, unless the Parties are obliged by law or
administrative order to reveal information. The other Party must then be
informed of such an obligation in advance of information being revealed. Third
Parties do not include companies associated with the Parties within the meaning
of § 15 AktG (German Stock Corporation Law), if these are bound by a
corresponding confidentiality duty. The Parties retain the right to reveal
individual clauses of the Contract if this should become necessary as a result
of capital market measures. The non-revealing Party is to be informed that
information is to be revealed before its publication.

The confidentiality duty remains in force for the duration of the contractual
term and beyond this for a further 4 years after completion of the Contract.

11. Applicable Law, Jurisdiction

a) The law of the Federal Republic of Germany shall apply in relation to the
content of this Contract, its implementation as well as to rights arising out of
or in connection with this Contract, and German international private law and
the UN Sales Convention (CISG) shall not apply.

b) Place of jurisdiction is Erfurt.

12. Intellectual Property Infringement.

a) The Seller shall defend, at its own expense, any suit or claim that may be
instituted against the Customer or any customer of the Customer for alleged
infringement of patents, trade secrets, copyrights or other intellectual
property rights relating to the cells, and the Seller shall indemnify the
Customers and its customers for all costs and damages arising out of such
alleged infringement.

13. Liability Limitation. EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, IN NO
EVENT SHALL ANY PARTY HERETO BE LIABLE TO ANY OTHER PARTY OR ANY THIRD PARTY FOR
ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES WHATSOEVER,
WITHOUT REGARD TO CAUSE OR THEORY OF LIABILITY (INCLUDING, WITHOUT LIMITATION,
DAMAGES INCURRED BY SUCH OTHER PARTY OR SUCH THIRD PARTY FOR LOSS OF BUSINESS
PROFITS OR REVENUE, BUSINESS INTERRUPTION, LOSS OF BUSINESS INFORMATION OR OTHER
PECUNIARY LOSS) ARISING OUT OF THIS ORDER, EVEN IF THE APPLICABLE PARTY HAS BEEN
ADVISED

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   11/15



--------------------------------------------------------------------------------

OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL THE ENTIRE LIABILITIES OF
ANY PARTY UNDER THIS AGREEMENT EXCEED THE PURCHASE PRICE UNDER THIS AGREEMENT
FOR THE CELLS GIVING RISE TO THE CLAIM.

14. Concluding Provisions

a) By way of supplement to this Contract there apply, in addition to the
Exhibits mentioned in this Contract, the Seller’s General Terms and Conditions
for the Delivery of Solar Cells and Solar Modules in the version from time to
time current. The Customer has received a copy of the most recent version -
March 2006 - (Exhibit 4) which it hereby confirms. In the event of any conflict
between Exhibit 4 and this Contract, the terms of this Contract shall prevail.

b) No further agreements have been made outside this Contract. Changes or
supplements must be made in written form, this also applies to the suspension of
the requirement for written form.

c) Should a provision of this Contract be or become invalid, this will not
affect the effectiveness of the remaining provisions. The Parties agree to
replace the invalid provision with another one that will in its economic effect
accord most closely to the provision that is to be replaced. The same will apply
if there is a gap in this Contract that must be filled.

 

ErSol Solar Energy AG     PowerLight Corporation Erfurt, dated     Berkeley,
dated /s/ Dr. Claus Beneking     /s/ Dan Shugar Dr. Claus Beneking     Dan
Shugar /s/ Frank Müllejans       Frank Müllejans    

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   12/15



--------------------------------------------------------------------------------

Exhibits to the Delivery Contract for Solar Cells, Contract No. PL-ES-v1
Exhibit 1:    Datasheets and technical specifications for the solar cells
Exhibit 2:    Delivery amounts and delivery period Exhibit 3:    Form for
notification of defects Exhibit 4:    General Terms and Conditions for the
Delivery of Solar Cells and Solar Modules (as of March 2006)

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   13/15



--------------------------------------------------------------------------------

Exhibit 1: Datasheets and technical specifications for the solar cells

***

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   14/15



--------------------------------------------------------------------------------

Exhibit 2: Delivery Amounts and Delivery Period

 

Year

   2007   2008   2009   2010   2011

average power per cell

          

Multi Wp*

   ***   ***   ***   ***   ***

Mono Wp

   ***   ***   ***   ***   ***

***

          

***

   ***   ***   ***   ***   ***

***

          

***

   ***   ***   ***   ***   ***

Quantity in MWp

   3.5   10.5   12   12   12

Option: The Customer shall have the option to purchase up to an additional ***
in each of 2010 and 2011 on the same pricing indicated in the table above for
such years.

 

* The Seller shall only supply monocrystalline cells under this Contract unless
otherwise agreed by Customer; provided that the Seller shall be permitted to
allocate multicrystalline cells to satisfy the additional quantities represented
by the Option.

The delivery of cells within the tolerance range *** performance based upon the
average annual values given in the table is permissible in accordance with the
Seller’s production distribution.

Example for 2007:

Monocrystalline cell delivery: ***

The row MWp. is an estimate of the annual cell performance to be expected of the
delivered cells in accordance with planned performance average values.

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

   15/15